Citation Nr: 1447744	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right ear hearing loss has been received. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied an increased rating for service-connected left ear hearing loss, and confirmed and continued the previous denial of service connection for right ear hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In April 2011, the RO issued a statement of the case (SOC).  Later that month, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  In May 2012, after conducting additional development of the case, the RO issued a supplemental SOC (SSOC).

In November 2012, the Veteran testified during the Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  In November and December 2012, the Veteran submitted additional evidence, along with written waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence. 38 C.F.R. §§ 20.800 and 20.1304 (2013). .

Notably, in the May 2012 SSOC, the RO granted the Veteran's request to reopen but denied the claim for service connection for right ear hearing loss on its merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal pertaining to right ear hearing loss  as encompassing the first and second  matters set forth on the title page.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board's decision addressing the request to  reopen, and  the claim for service connection for right ear hearing loss  on the merits, is set forth below.  The claim for a compensable rating for left ear hearing loss is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  In an October 2005 rating decision, the RO denied a claim for service connection for right ear hearing loss; although notified of the denial in an October 2005 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the October 2005 denial of the claim for service connection for right ear hearing loss includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, right ear hearing loss was not credibly shown in service or for many years thereafter, and the most probative medical opinion to directly address the medical relationship, if any, between current right ear hearing loss disability and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision in which the RO denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the October 2005 denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen the claim for right ear hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

As for the claim for service connection for right ear hearing loss, on the merits, the Board observes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principe, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in an August 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for right ear hearing loss, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The August 2010 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the VCAA's timing of notice requirement and content of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection, on the merits.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records including audiological evaluations, a private audiologist's opinion letter, and two VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with written statements provided by the Veteran and his representative, on his behalf,.  The Board finds that no further AOJ action, prior to appellate consideration, is required.  

The Board notes, in particular, that the VA examination and opinions obtained are adequate for adjudication of the claim for service connection.  The August 2010 and May 2012 VA examination reports document  interviews with the Veteran, review of the record, and a full audiological evaluation, to include appropriate testing.  Furthermore, the May 2012 VA report provides an etiology opinion concerning the Veteran's right ear hearing which took into consideration a full review of the record and included medical literature as a basis for the conclusions drawn.  

With respect to the February 2012 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO, DRO, or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the hearing was legally sufficient

In the present case, during the February 2012 hearing, the undersigned enumerated the issues on appeal.  Hearing Transcript at 2.  Specific to the right ear hearing loss,  information was solicited regarding that condition and why the Veteran  believed this claimed disability to be service-related, to specifically include a description of his noise exposure in service as well as any ongoing symptoms since that time; and whether there were any outstanding medical records available.  Id. at 2-6,  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned suggested the submission of additional nexus evidence, and the hearing discussion revealed the existence of more recent audiometry testing evidence, for which the Veteran was granted 60 days to submit to the Board.  .  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.    Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Petition to Reopen


In October 2005, the RO denied the Veteran's original claim for service connection for right ear hearing loss.  The evidence then of record consisted of the Veteran's DD 214 Report of Military Discharge, service treatment records, private treatment records dated from May 2002 to March 2005 from Kelsey-Seybold Clinic, and a September 2005 VA examination report.  The Veteran's DD 214 showed that his military occupational specialty was heavy vehicle driver.  The private treatment records showed the Veteran's hearing loss but did not address the issue of etiology.  The September 2005 VA examination report showed normal hearing from 250 to 2000 Hertz but moderate sensorineural hearing loss from 3000 to 8000 Hertz in the Veteran's right ear.  Pertinent to the claim on appeal, the examiner concluded that military noise exposure was not responsible for the Veteran's right ear hearing loss.

In October 2005, the RO denied the Veteran's claim for service connection for right ear hearing loss because the evidence did not show that the Veteran's right ear hearing loss had its onset in service or was otherwise related to service.  
Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's October 2005 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in July 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since October 2005 are VA treatment records, additional private treatment records, the Veteran's statements (including his hearing testimony), and VA examination reports dated in August 2010 and May 2012.  Notably, the   Veteran also submitted a December 2012 opinion of a private audiologist stating that the Veteran's history of noise exposure while service in the military may be a contributing factor to his hearing loss.  

The Board finds that the above-described evidence-specifically, the December 2012 opinion of the private audiologist-provides a basis for reopening the claim for service connection for right ear hearing loss.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the October 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows that the Veteran's right ear hearing loss may have been caused by his in-service noise exposure; no such evidence was of record at the time of the RO's October 2005 denial.  Thus, this evidence, while certainly not conclusive as to whether the Veteran's current right ear hearing loss is linked to service, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection on the Merits


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion evidence) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for right ear hearing loss is not warranted.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to right ear hearing loss.  The Veteran's Form DD-214 shows that his military occupation specialty was heavy vehicle operator.  During the November 2012 hearing, the Veteran testified that he was exposed to loud noises on a daily basis from 1965 to 1968 from working with various kinds of trucks, tractors, trailers, and tanks, without any ear protection.  Hearing Transcript at 3-5.

On February 1965 induction examination, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
20
LEFT
15
10
5
-
30

In a February 1965 Report of Medical History, the Veteran affirmed that he had no ear trouble.

Audiometric testing conducted during a January 1968 separation examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
0
0
35
35

In his contemporaneous January 1968 Report of Medical History, the Veteran denied any ear trouble.

The foregoing in-service testing results do not reflect right ear hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for the claimed condition.

Private audiometric testing revealed the following results for the Veteran's right ear: in May 2002, pure tone thresholds of 30 decibels or higher in the frequencies of 3000 and 4000 Hertz and a speech recognition score of 92 percent; in March 2004, pure tone thresholds of 30 decibels or higher in the frequencies of 2000, 3000, and 4000 Hertz and a speech recognition score of 88 or 96 percent.  These reports did not mention or address the Veteran's history of military noise exposure.

In September 2005, the Veteran underwent a VA examination.  The VA examiner reviewed the claims file and conducted audiometric testing, which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
50
42
LEFT
0
0
40
60
75

The Veteran's speech discrimination score was 100 percent for the right ear.  Although the Veteran's claims file was unavailable, the examiner was able to review copies of the Veteran's entry and separation examinations brought by the Veteran.  From these, the examiner noted that the Veteran's right ear hearing at entry and separation was normal.  The examiner diagnosed the Veteran with normal hearing from 250 to 2000 Hertz, moderate sensorineural hearing loss from 3000 to 8000 Hertz, and normal middle right ear function.  Although the Veteran reported that his hearing loss began during service, the examiner determined, based on the foregoing evidence, that military noise exposure was not responsible for the Veteran's right ear hearing loss.

In July 2010, the Veteran underwent private audiometric testing which showed pure tone thresholds of 30 decibels or higher in the frequencies of 2000, 3000, and 4000 Hertz and a speech recognition score of 96 percent for the right ear.  As before, the private audiology report did not discuss the Veteran's history of military noise exposure.

In August 2010, the Veteran was afforded a VA examination.  Audiometric testing conducted in conjunction with that examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
70
75
LEFT
25
15
65
80
90

The Veteran's speech discrimination score was 90 percent for the right ear.

In May 2012, the Veteran underwent a VA examination.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
75
75
LEFT
20
15
55
75
85

The Veteran's speech discrimination score was 94 percent for the right ear.  From these results, the examiner diagnosed the Veteran with sensorineural hearing loss from 500 to 4,000 Hertz in the right ear.  

Following review of the claims file, the May 2012 examiner In addition, the examiner concluded that it was not at least as likely as not that noise exposure in service caused the Veteran's right ear hearing loss because the Veteran had entered and discharged from service with normal hearing in the right ear and there was no significant shift in his right ear hearing.  The examiner noted that entry examination audiometry results for 3000 Hertz were unavailable, however the examiner surmised that no significant shift in that frequency for the right ear had likely occurred since the remaining frequencies for the right ear showed no adverse shift.  Accordingly, the examiner concluded that the Veteran's right ear hearing loss was not related to military noise exposure.

The Veteran submitted additional audiometry testing results and a medical opinion in December 2012.  Private testing showed that showed pure tone thresholds of 30 decibels or higher in the frequencies from 500 to 4000 Hertz and a speech recognition score of 68 percent for his right ear.  Additionally, a private audiologist opined that the Veteran reported noise exposure in the military and that such exposure "may be a contributing factor to his hearing loss."

Considering the totality of the evidence of record, the Board finds that competent, probative evidence satisfies the first two elements of service connection:  current disability and in-service incurrence.  However, the preponderance of the evidence weighs against a finding of medical nexus to service for right ear hearing loss.  

The first element of service connection is demonstrated by private and VA audiometry testing since 2004 show that the Veteran has a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385).

The second element of service connection- in-service incurrence or aggravation of a disease or injury- is also satisfied.  Although the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, he is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to loud noise a daily basis from 1965 to 1968 from working with various kinds of trucks, tractors, trailers, and tanks, without any ear protection.  See Hearing Transcript at 3-5.  The Board notes that his Form DD-214 lists his military occupation specialty as heavy vehicle operator.  Given the circumstances of the Veteran's occupational specialty in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence of a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

However, the third element of service connection-evidence of a nexus or causal connection, is not met.

Here, while the Board concedes some noise exposure in service, the Veteran's assertions that he experienced diminished hearing in his right ear during service, and that such symptoms have continued since that time are not credible and, thus, provide no persuasive support for his claim.

The Veteran's service treatment records include nothing that suggests that the Veteran had any right ear hearing loss in service.  On his entry and separation examinations, the Veteran's right ear was clinically evaluated as normal and audiometric testing revealed no hearing loss.  Moreover, on his contemporaneous reports of medical history at entry and separation, the Veteran expressly denied any ear trouble.  It would be reasonable to assume that the Veteran would have reported such symptoms at that time if he was in fact experiencing them.  Yet, there is no documentation of any complaints of right hearing loss.  If the Veteran had in fact reported such symptoms in or shortly after service, it would most likely have been documented in the clinical record.

Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period of approximately 34 years with no documentation of any complaints or diagnoses of right ear hearing loss.  Such lengthy period is well outside of the one-year period for establishing presumptive service connection for hearing loss as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Based on the foregoing, the Board finds the Veteran's statements of right ear hearing loss since service to be inconsistent with clinical findings of normal hearing at separation from service.  Additionally, the absence of any complaints of or treatment for right ear hearing loss for nearly 34 years is a significant factor weighing against the credibility of his claimed ongoing right ear hearing loss.  Because the Board finds the Veteran's reports of continued right ear hearing loss to be unreliable, it does not credit them.

Furthermore, on the question of whether the claimed disability is medically related to the Veteran's in-service noise exposure the most persuasive  medical opinion evidence weighs against the claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this instance, for reasons to be discussed below, the Board finds the opinion from the May 2012 VA examiner to be most probative in discussing the claim.

The December 2012 private audiologist opinion stated that the Veteran's exposure to noise in the military "may" have contributed to his hearing loss.  Statements like these from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's active service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Accordingly, the Board ascribes no probative value to the speculative opinion of the December 2012 private audiology opinion concerning the etiology of the Veteran's right ear hearing loss.  

However, the May 2012 VA examiner rendered a negative opinion with respect to the claim, noting that the Veteran's right ear hearing was normal in service and at separation with no significant shift in his right ear hearing.  Additionally, although entry examination audiometry results for 3000 Hertz were unavailable for the right ear, the examiner inferred that no significant shift in that frequency for the right ear had likely occurred since the remaining frequencies for the right ear showed no adverse shift.  Because this opinion is based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by cleaely-stated rationale, the Board accepts this opinion as highly probative of the medical nexus question.

Finally, as for any direct assertions by the Veteran or his representative that there exists a medical relationship between the Veteran's right ear hearing loss and service, the Board finds that such assertions provide no persuasive support for these claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's right knee disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

For all of the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss, on the merits, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for right ear hearing loss, and to this extent, the appeal is granted.

Service connection for right ear hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for a compensable rating for left ear hearing loss is warranted.

The Veteran was provided with VA examinations in August 2010 and May 2012.  However, the Veteran subsequently submitted the results of private audiometry testing in December 2012.  These results suggest that the Veteran's left ear hearing has worsened since the provision of his last VA examination in May 2012, as they showed that the Veteran's pure tone frequencies from 500 to 4000 and at 8000 Hertz increased and that his speech discrimination decreased to 68 percent.  Consequently, the Board finds that the December 2012 private audiometry report suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that remand is also needed since it cannot rely on the December 2012 private testing to adjudicate the Veteran's increased rating claim because the report does not state whether speech discrimination test results were obtained using the Maryland CNC test, as required by 38 C.F.R. § 4.85(a), and also because the private test did not address the functional effects of hearing loss.  See, e.g., Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007). 

Under these circumstances, the Board finds that the evidence of record is inadequate to fully evaluate the Veteran's service-connected left ear disability, and that further examination of the Veteran, with appropriate testing, is needed to resolve the increased rating claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record  is complete, the AOJ undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran's Virtual VA electronic file includes VA treatment records dated to December 2010 from the VA Medical Center (VAMC) in Houston, Texas.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the AOJ must obtain from the Houston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's hearing loss, from December 2010 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).


The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain from the Houston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's hearing loss, dated since December 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an appropriate medical professional, at a VA facility. The contents of the entire claims file (paper and electronic), to include a copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically audiometric and speech discrimination testing should be accomplished (with all results made available to the examiner prior to the completion of his or her report).  

The examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.  

The examiner should fully describe the functional effects of the Veteran's left ear hearing loss on his activities of daily living, to include employment.

All examination findings/testing results, along with complete rationale for any conclusions reached, must be provided.  

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


